           Case 6:19-cv-00227-RP Document 17 Filed 08/05/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

MARY DOE,                                          §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §                  6:19-CV-227-RP
                                                   §
BAYLOR UNIVERSITY,                                 §
                                                   §
               Defendant.                          §

                                              ORDER

       The record reflects that no proposed scheduling order has yet been submitted in this case.

Parties are required to submit a proposed scheduling order to the Court no later than sixty days after

any appearance of any defendant. See W.D. Tex. Loc. R. CV-16(c). Defendant Baylor University first

appeared in this case by filing a motion for additional time to file an Answer on May 28, 2019. (Dkt.

8). Over sixty days have now passed since that appearance.

       Accordingly, IT IS ORDERED that the parties consult the website for the U.S. District

Court for the Western District of Texas (www.txwd.uscourts.gov), the “Judges’ Info” tab, “Standing

Orders,” “Austin Division,” and file a joint proposed scheduling order using District Judge Robert

Pitman’s form on or before September 9, 2019.

       SIGNED on August 5, 2019.
                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
